NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2494-19

DARLENE HYMAN,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
_________________________

                   Submitted November 16, 2021 – Decided July 18, 2022

                   Before Judges Fisher and DeAlmeida.

                   On appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of the
                   Treasury, PERS No. x-xx-xxx121.

                   Mandelbaum Salsburg, PC, attorneys for appellant
                   (Andrew R. Bronsnick, of counsel and on the briefs).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Christopher Meyer, Deputy
                   Attorney General, on the brief).
PER CURIAM

      Petitioner Darlene Hyman appeals from the January 16, 2020 final agency

decision of respondent Board of Trustees of the Public Employees' Retirement

System (Board) denying her application for accidental disability retirement

benefits. We reverse.

                                       I.

      Hyman was employed as a certified nurse's assistant (CNA) at the

Roosevelt Care Center (RCC).       A valid CNA license is a prerequisite for

Hyman's position. RCC offers its staff continuing education training necessary

to renew a CNA license during working hours in a classroom at the facility.

Hyman obtained her continuing education training at the facility from an RCC

employee before, during, and after her regular shifts. In addition, RCC offers

to pay for the renewal of the CNA licenses of its employees.

      RCC requires an employee, like Hyman, who elects to take advantage of

the employer's offer, to come to the facility in person to pick up from the

instructor a written verification of the continuing education credits she earned.

In addition, the employee must come to the facility in person to pick up from a

particular employee a check for the payment of the CNA license renewal fee.




                                                                           A-2494-19
                                       2
The written verification of training and check are available to be picked up only

on Monday mornings.

      Hyman worked the 11:00 p.m. to 7 a.m. shift on Mondays. She was,

therefore, unable to retrieve the materials necessary to renew her CNA license

during her regular working hours.            On Monday, January 10, 2011, at

approximately 7 a.m., sixteen hours before the start of her shift for that day,

Hyman went to RCC to pick up the verification of her training and a check for

the renewal of her license, which was set to expire five days later. She did not

sign-in at the facility, as she customarily did when she was on duty and did not

perform any of her regular work duties. Hyman was not paid for the time she

spent at RCC that morning. Her only purpose in going to the employer's

premises was to obtain the materials necessary for the renewal of her license.

      After Hyman entered the building, she walked down a hallway toward the

classroom where the instructor was issuing training verifications. She slipped

and fell on a wet surface in front of a coffee shop inside the facility. Hyman

injured her right knee, back, and neck in the fall.

      Hyman did not seek immediate medical care. Aware that her CNA license

was close to expiring, she instead finished walking to the classroom, picked up

her verification, and proceeded to the office of the employee who was issuing


                                                                           A-2494-19
                                         3
checks for the license renewal fee. She also reported to the personnel office,

where she completed an incident report detailing the fall and her injuries.

Hyman then drove to a nearby town and renewed her CNA license. She returned

to the facility to file proof of her license renewal before leaving again. In the

following months, Hyman underwent two surgical procedures to repair internal

injuries to her knee.

      In January 2012, Hyman filed an application with the Board for accidental

disability retirement benefits, alleging she was totally and permanently disabled

as a result of her fall. The Board denied Hyman accidental disability retirement

benefits and instead awarded her ordinary disability retirement benefits. While

the Board found Hyman was totally and permanently disabled, it determined her

disability did not occur during and as a result of her regular or assigned duties. 1

      Hyman appealed the Board's decision and the matter was transferred to

the Office of Administrative Law for a hearing before an Administrative Law

Judge (ALJ).     After a hearing, the ALJ issued a written initial decision

recommending the Board grant Hyman's application. The ALJ concluded that

Hyman's injuries occurred during and as a result of the performance of her


1
  The Board initially determined that Hyman's disability was not the direct result
of the fall. It has since concluded that its initial decision on this point was
incorrect.
                                                                              A-2494-19
                                         4
regular and assigned duties because she "was obtaining the course -credit

verification, a necessary part of her licensing, on [RCC's] premises and at a time

dictated by her employer . . . ." The ALJ was not persuaded by the argument

that Hyman's presence at RCC was to complete a personal errand.                He

emphasized that the employer required her to come to the facility at a specific

time when she was not on duty to retrieve the materials necessary for the renewal

of her license. Alternatively, the ALJ relied on the holding in Kasper v. Bd. of

Trs., Teachers' Pension & Annuity Fund, 164 N.J. 564 (2000), to conclude that

Hyman's injury was eligible for accidental disability retirement benefits because

it was "reasonably causally connected to her employment[,]" given that it

occurred during her performance of "a required preparatory duty that was

essential to her actual work . . . ." The employer filed exceptions to the ALJ's

initial decision.

      On January 16, 2020, the Board issued a final decision rejecting the ALJ's

initial decision. The Board concluded that Hyman was not on duty when she

fell or reasonably soon thereafter. In addition, the Board concluded that Hyman

was not performing a required preparatory duty when she was injured, reasoning

that "[j]ust because Hyman must renew her CNA license to be a CNA does not

make obtaining the license part of her job duties."


                                                                            A-2494-19
                                        5
      Finally, the Board found that pursuant to Kasper, a preparatory duty that

occurs outside the normal workday must take place when an employee is at the

employer's premises "for the purpose of performing his or her regular duties and

not some other purpose." See Id. at 587. Because, in the Board's view, Hyman

was not at RCC to perform her regular duties, she could not have been engaging

in preparatory duties when she fell. Thus, the Board concluded, Hyman was not

eligible for accidental disability retirement benefits.

      This appeal follows.

                                         II.

      Our review of decisions by administrative agencies is limited, with

petitioners carrying a substantial burden of persuasion. In re Stallworth, 208

N.J. 182, 194 (2011). An agency's determination must be sustained "unless there

is a clear showing that it is arbitrary, capricious, or unreasonable, or that it lacks

fair support in the record." Russo v. Bd. of Trs., Police & Firemen's Ret. Sys.,

206 N.J. 14, 27 (2011) (quoting In re Herrmann, 192 N.J. 19, 27-28 (2007)).

"[I]f substantial evidence supports the agency's decision, 'a court may not

substitute its own judgment for the agency's even though the court might have

reached a different result . . . .'" In re Carter, 191 N.J. 474, 483 (2007) (quoting

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).


                                                                                A-2494-19
                                          6
      While we are not bound by an agency's interpretation of legal issues,

which we review de novo, Russo, 206 N.J. at 27, "[w]e must give great deference

to an agency's interpretation and implementation of its rules enforcing the

statutes for which it is responsible." Piatt v. Bd. of Trs., Police & Firemen's Ret.

Sys., 443 N.J. Super. 80, 99 (App. Div. 2015) (quoting Saint Peter's Univ. Hosp.

v. Lacy, 185 N.J. 1, 13 (2005)). "Such deference has been specifically extended

to state agencies that administer pension statutes." Id. at 99.

      "[A]n accidental disability retirement entitles a member to receive a

higher level of benefits than those provided under an ordinary disability

retirement." Patterson v. Bd. of Trs., State Police Ret. Sys., 194 N.J. 29, 43

(2008).

            [T]o obtain accidental disability benefits, a member
            must prove:

            1.     that he is permanently and totally disabled;

            2.     as a direct result of a traumatic event that is

                   a.    identifiable as to time and place,

                   b.    undesigned and unexpected, and

                   c.    caused by a circumstance external to the
                         member (not the result of pre-existing
                         disease that is aggravated or accelerated by
                         the work);


                                                                              A-2494-19
                                         7
            3.     that the traumatic event occurred during and as a
            result of the member's regular or assigned duties;

            4.  that the disability was not the result of the
            member's willful negligence; and

            5.    that the member is mentally or physically
            incapacitated from performing his usual or any other
            duty.

            [Richardson v. Bd. of Trus., Police & Firemen's Ret.
            Sys., 192 N.J. 189, 212-13 (2007).]

Notably,

            [a] traumatic event occurring during voluntary
            performance of regular or assigned duties at a place of
            employment before or after required hours of
            employment which is not in violation of any valid work
            rule of the employer or otherwise prohibited by the
            employer shall be deemed as occurring during the
            performance of regular or assigned duties.

            [N.J.S.A. 43:15A-43(a).]

      The Board does not contest any of the statutory elements for the award of

accidental disability retirement benefits other than whether Hyman's fall

occurred during and as a result of her regular or assigned duties. The soundness

of the Board's decision is determined by the holding in Kasper.

      Kasper, a board of education employee, arrived in the parking lot of the

school where she worked forty-five minutes prior to the start of her official shift,

as she had every morning for nine months. 164 N.J. at 570. She did so because

                                                                              A-2494-19
                                         8
a supervisor required distribution of materials to classrooms prior to the official

start of classes. Ibid. As she climbed the front steps of the school, a man

grabbed her purse and pulled her to the ground. During the attack, she suffered

injuries that rendered her totally and permanently disabled. Id. at 571. She

applied for accidental disability retirement benefits. Ibid.

      The pension board that considered her application determined that

although she was rendered disabled by a traumatic event, she was not entitled to

accidental disability retirement benefits because the attack did not occur during

and as a result of the performance of her regular or assigned duties. Ibid. That

board adopted an ALJ's determination that although Kasper had taken "a few

steps" on her employer's property, she had not completed her commute to work

when she was assaulted because she was not yet inside the school building. Id.

at 572. We affirmed the board's decision. Ibid.

      The Supreme Court reversed. To determine whether Kasper's injuries

occurred during and as a result of her regular or assigned duties the Court

examined statutes applicable to teachers' pensions that are identical to those at

issue here. Id. at 574. The Legislature amended the statutes governing several

pension systems at the same time to clarify the circumstances in which

accidental disability retirement benefits are available. Id. at 574-76.


                                                                             A-2494-19
                                        9
      After discussing the legislative history preceding adoption of the statutes,

the Court held that

            assuming all other statutory prerequisites are met, a
            worker will qualify for an accidental disability pension
            if he or she is injured on premises owned or controlled
            by the employer, during or as a result of the actual
            performance of his or her duties, or in an activity
            preparatory but essential to the actual duty. That is true
            whether the injury occurs during the workday or before
            or after hours.

            [Id. at 585 (footnote omitted).]

The Court continued,

            it is necessary to define more precisely the kinds of
            functions that will entitle an employee to an accidental
            disability pension. We begin with the regular workday
            that we define as the period during which the employee
            is required to be on the employer's premises to perform
            regularly assigned duties. Regularly assigned duties
            include activities such as a teacher teaching, a police
            officer policing, and a firefighter fighting fires.
            However, the concept is broader. Common sense
            dictates that the performance of an employee's actual
            duties incorporates all activities engaged in by the
            employee in connection with his or her work, on the
            employer's premises, from the formal beginning to the
            formal end of the workday.

            [Id. at 585-86 (footnotes omitted).]

      The Court also rejected the notion that the employee was ineligible for

accidental disability retirement benefits for an accident that occurs "during the


                                                                            A-2494-19
                                       10
actual workday, in the period between a teacher's mandated presence on the

premises and the opening bell . . . ."      Id. at 586. To the contrary, "[t]he

mandatory presence of the teacher on the school premises is part and parcel of

his or her official duties." Ibid.

      With respect to accidents that take place outside the actual workday, the

Court held that "pre- and post-workday performance of an employee's regular or

assigned duties essentially constitutes a parallel universe to the performance of

those duties during the regular workday." Ibid.

             Thus, a teacher who is required to come early or stay
             late for parent conferences or sports practices clearly
             qualifies for an accidental disability pension if she
             receives a disabling traumatic injury while performing
             those duties.

             Likewise, an employee who arrives early or stays late
             to perform activities preliminary but integral to her
             duties qualifies for an accidental disability pension if
             the other statutory standards are met. Indeed, we view
             as too crabbed the conclusion reached in at least one of
             the [previously] cited administrative cases. To us, it is
             obvious that [a] teacher's activity of raising the
             windows in her oppressively hot classroom prior to the
             opening of school was both temporally and
             substantively relevant to her duties, even though the
             morning bell had yet not rung and she was performing
             that function before her presence at school was
             mandated.

             [Id. at 586-87.]


                                                                           A-2494-19
                                       11
The Court explained:

            In other words, an employee may qualify for an
            accidental disability pension as a result of a traumatic
            injury occurring prior to the start of or after the end of
            the formal workday, so long as the employee is at
            premises owned or controlled by the employer for the
            purpose of performing his or her regular duties and not
            for some other purpose. Obviously excluded are
            employees who arrive at work long before the required
            hour for a card game in the teachers' lounge, to avoid
            the traffic, read the paper, pay bills, or socialize, as well
            as employees who return to work after hours to retrieve
            a left-behind wallet or date book. To the contrary, the
            soccer coach who arrives early to bring the equipment
            out to the field, or who is left on the steps of the school
            at night after she has shepherded her last player to a
            waiting car, and is disabled by a traumatic injury is
            performing her duties, or acts essential to her duties, at
            the work location and thus qualifies for an accidental
            disability pension.

            [Id. at 587.]

"The organizing principle is that one who is at the employer's premises solely to

do his or her duty, and who, while doing what he or she is expected to do, is

disabled by a traumatic accident, will qualify for" accidental disability

retirement benefits. Ibid.

      The Court concluded that Kasper, as she ascended the steps at the school,

was on her employer's premises at the expected time and was "engaged in

conduct that was, in every sense, preliminary but necessary to her early workday


                                                                            A-2494-19
                                        12
. . . distribution" of materials. Id. at 588. She was, therefore, entitled to

accidental disability retirement benefits. Ibid.

      The circumstances giving rise to Hyman's fall do not fit squarely in the

scenarios addressed in Kasper. It is undisputed that Hyman was not assigned to

perform, and did not perform, any of her regular duties on the morning that she

fell. Although she was scheduled to start her regular shift approximately sixteen

hours after her fall, we cannot reasonably conclude that she arrived at RCC early

for her regular duties. Hyman concedes that she was not compensated for the

time she spent at the RCC the morning of the fall and that she left her employer's

premises twice – once after she obtained the materials necessary to renew her

license and again after she delivered her license renewal to RCC. We, therefore,

find no fault in the Board's determination that Hyman's injuries did not occur

during her regular or assigned duties or in the period immediately preceding the

commencement of her duties.

      We hold, however, that the Board erred in its legal conclusion that

Hyman's injury did not occur during her performance of a required preparatory

act essential to her actual regular duties. A valid CNA license is mandatory for

Hyman to retain her employment. RCC provides continuing education training

at the facility during the employees' regular work hours, and offers to pay the


                                                                            A-2494-19
                                       13
license renewal fee. In order for Hyman to enjoy these benefits and ensure her

continued employment, she was required by her employer to be present at RCC

at a time other than her regular shift. Her sole purpose for going to RCC at the

time designated by her employer was to fulfill a required preparatory duty

essential to her work: to obtain the documentation and funding she needed to

renew her CNA license and remain employed. These tasks were preparatory to

all of the work Hyman would perform at RCC subsequent to her license renewal.

      We recognize that in Kasper the Court described required preparatory acts

as tasks "occurring prior to the start of or after the end of the formal workday,

so long as the employee is at premises owned or controlled by the employer for

the purpose of performing his or her regular duties and not for some other

purpose." Kasper, 164 N.J. 587. As noted above, Hyman was not at RCC to

perform her regular duties at the time she fell. In our view, however, the Board's

wooden application of this passage to the unusual circumstances in which

Hyman was injured undermines the intent of the Legislature when it enacted

N.J.S.A. 43:15A-43(a). Hyman was at RCC at the direction of her employer

solely for a purpose directly related to the performance of her regular duties as

a CNA. Her presence was not in violation of any work rule. To the contrary,

Hyman was at RCC to fulfill her employer's objective of having her CNA license


                                                                            A-2494-19
                                       14
renewed. We conclude that her presence at RCC on the morning of her injury

satisfies the statute as it was interpreted in Kasper, qualifying her for accidental

disability retirement benefits.

      We are not persuaded by the Board's argument that Hyman is not entitled

to accidental disability retirement benefits because RCC's in-house training and

license fee payment offer were optional. It is true that Hyman was free to find

and pay for continuing education training at an off-site location and to pay the

license renewal fee out of her own pocket. The record does not reveal what

might motivate an employee to make those choices. RCC, however, presumably

offered to provide training and to pay for the license renewals for its benefit, as

well as for the benefit of its employees. RCC's involvement with the license

renewal process helps to ensure that its employees' eligibility to perform their

regular duties is not interrupted by periods of lapsed licensure.              It is

unreasonable to consider Hyman's presence at RCC on the morning she fell as

the performance of a personal errand from which she alone benefitted. Her

purpose was directly related to her regular duties as a CNA.

      The January 16, 2020 decision is reversed. The matter is remanded to the

Board for the award of accidental disability retirement benefits to Hyman. We

do not retain jurisdiction.


                                                                              A-2494-19
                                        15